DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
Line 2 of the claim recites in part “correlation factor is a based on a measured value of” and is grammatically incorrect. An appropriate correction could be to instead recite --correlation factor is based on a measured value of-- and accordingly is the interpretation taken by the examiner for the purpose of expedient examination.
Line 5 of the claim recites in part “a value of potential generated the pair of potential sensing electrodes” and is grammatically incorrect. An appropriate correction could be to instead recite --a value of potential generated at the pair of potential sensing electrodes-- and accordingly is the interpretation taken by the examiner for the purpose of expedient examination.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6: The term "almost" in claim 6 is a relative term which renders the claim indefinite.  The term "almost" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, the term “almost” as it pertains to the value of the pre-set threshold as recited in the claim is not described anywhere in Applicant’s specification other than in ¶ 13 (of the published version, i.e. US PG-PUB 2020/0173836) and in said paragraph, there is only a recitation that “In an embodiment the pre-set value is almost equal to zero.” and therefore the person having ordinary skill in the art before the effective filing date of the invention is given no further guidance concerning what is intended by the scope of the claim to encompass a pre-set threshold that is “almost equal to zero”.
	Due to the lack of further description concerning the relative term of “almost” in the claim and throughout the specification, the examiner recommends amending the claim to obviate the present rejection because a prior art search on the claim cannot be made because the metes and bounds of the claim are unknown for the reasons noted above; i.e. it is unknown what range or values should be searched for in the prior art concerning a value that is “almost equal to zero”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanahan US PG-PUB 2010/0107776 A1 (hereafter Shanahan), prior art of record as indicated in the IDS filed 8 November 2019.
As to claim 1: Shanahan discloses a method of configuring an electromagnetic flowmeter for measuring a flow of fluid (¶ 41) in a flow pipe (12; fig. 1), the electromagnetic flowmeter (10; fig. 1) comprising (i) one or more computing devices (31; ¶ 47) for configuring the electromagnetic flowmeter, ii) at least one coil (17; ¶ 23) for generating electromagnetic 
obtaining a first correlation factor between a value of flow rate of the fluid flowing in the flow pipe and a value of potential generated between the pair of potential sensing electrodes from the fluid flowing in the flow pipe for a calibrated condition of the electromagnetic flowmeter, using a model (¶ 57 regarding the compared measured flow rates to absolute flow values obtained by other means and calibration amounts that have adjustments of a “k-factor”); 
obtaining a second correlation factor between a value of flow rate of the fluid flowing in the flow pipe and a value of potential generated between the pair of potential sensing electrodes from the fluid flowing in the flow pipe of the electromagnetic flowmeter based on one or more conditions of a site in which the electromagnetic flowmeter is installed, using the model (¶ 62 and 63 regarding re-calculating a k-factor that is utilized to compensate for flow values as further described in ¶ 64); 
comparing the first correlation factor and the second correlation factor to determine a difference in value between the first correlation factor and the second correlation factor (¶ 61 - the uncompensated flow is compared to actual flow rate as disclosed); and 
adopting at least one of the value of the first correlation factor or the value of the second correlation factor for configuring the electromagnetic flowmeter based on the difference in value between the first correlation factor and the second correlation factor (¶ 63 

As to claim 3: Shanahan discloses the method as claimed in claim 1, wherein the one or more conditions of the site are at least one of a level of current flowing in the at least one coil, a number of turns in the coil, one or more dimensions of the electromagnetic flowmeter, an orientation of a bend (¶ 59 regarding the relevant flow disturbances that require correction as later described in, e.g. ¶ 61), a presence of a valve, a presence of reducers, and a presence of an obstruction to the flow of fluid.

As to claim 4: Shanahan discloses the method as claimed in claim 1, wherein the first correlation factor is based on an assumed flow rate of the fluid flowing in the flow pipe and a value of potential generated at the pair of potential sensing electrodes for the calibrated condition of the electromagnetic flowmeter (¶ 62 and 63 - regarding the correction to the flow rates measured which depends upon the calibration and correction for specific flow conditions which arises from the use of a generic k-factor that is assumed to apply to any installation).

As to claim 5: Shanahan discloses the method as claimed in claim 1, wherein the first correlation factor is based on a measured value of flow rate of the fluid flowing in the flow pipe  and a value of potential generated by the pair of potential sensing electrodes for the calibrate condition of the electromagnetic flowmeter (¶ 62 and 63 - regarding the correction to the flow 

As to claim 7: Shanahan discloses a system for configuring an electromagnetic flowmeter (10; fig. 1) the system comprising:
one or more computing units (31; ¶ 47) communicatively coupled with the electromagnetic flowmeter (¶ 47), the one or more computing unit configured to:
use a model of the electromagnetic flowmeter device to (i) computer a first correlation factor relating a value of flow rate of fluid to a value of potential difference generated between electrodes (¶ 54) in the model of the electromagnetic flowmeter (¶ 57 regarding the compared measured flow rates to absolute flow values obtained by other means and calibration amounts that have adjustments of a “k-factor”), using condition information used during calibration of the electromagnetic flowmeter (¶ 62 and 63), and (ii) a second correlation factor relating a value of flow rate of fluid to a value of potential difference generated between electrodes in the model of the electromagnetic flowmeter, using one or more conditions of an installation site of the electromagnetic flowmeter (¶ 63 regarding the installation specific k-factor utilized as compared to a generic k-factor); and
adopting one of the first correlation factor and the second correlation factor based on a magnitude of a difference between the first correlation factor and the second correlation factor, to configured the electromagnetic flowmeter (¶ 63 and 64 regarding choosing to use the k-factor that results in a higher accuracy for the flowmeter).

claim 8: Shanahan discloses the system as claimed in claim 7, wherein the one or more computing units (31) are located within the electromagnetic flowmeter device (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shanahan US PG-PUB 2010/0107776 A1 (hereafter Shanahan), prior art of record as indicated in the IDS filed 8 November 2019 in view of Anderson et al. US PG-PUB 2015/0022181 A1 (hereafter Anderson).
As to claim 2: Shanahan teaches all of the limitations of the claimed invention as described above regarding claim 1, including a first correlation factor (¶ 57), a second correlation factor (¶ 62 and 63), and a difference in value (¶ 61), but does not explicitly teach:
wherein the difference in value is compared to a pre-set threshold for adopting at least one of the value of the first correlation factor or the value of the second correlation factor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shanahan such that the difference in value is compared to a pre-set threshold for adopting at least one of the value of the first correlation factor or the second correlation factor, as suggested by Anderson, because comparison of a difference in values to a threshold value allows the operation of the device to be conducted in a manner which is most appropriate at the time, as suggested in Anderson ¶ 31, and thus would allow the device of Shanahan to choose the correlation value which is closer to actual flow conditions at the time based upon the difference between the measured and expected values of flow parameters in the device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shanahan US PG-PUB 2010/0107776 A1 (hereafter Shanahan), prior art of record as indicated in the IDS filed 8 November 2019.
As to claim 9: Shanahan teaches all of the limitations of the claimed invention as described above regarding claim 7, including one or more computing units (31), but does not explicitly teach:
wherein the one or more computing units are located remote to the electromagnetic flowmeter device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the original embodiment of Shanahan with that disclosing the remote embodiments in ¶ 33 because such a construction would allow for a larger computing unit to be utilized or would be more advantageous when the computing unit cannot be easily accessed when located within the electromagnetic flowmeter device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shanahan US PG-PUB 2010/0107776 A1 (hereafter Shanahan), prior art of record as indicated in the IDS filed 8 November 2019 in view of Hays et al. US PG-PUB 2012/0125124 A1 (hereafter Hays), prior art of record as indicated in the IDS filed 8 November 2019.
As to claim 10: Shanahan teaches all of the limitations of the claimed invention as described above regarding claim 7, including one or more computing units (31), a first correlation factor (¶ 57), and a second correlation factor (¶ 62 and 63), but does not explicitly teach:
wherein the one or more computing units comprise at least one comparator for comparing the magnitude of the difference between the first correlation factor and the second correlation factor to a pre-set threshold.
Hays teaches comparing operating conditions to calibration operating conditions using a threshold comparison to the difference thereof (¶ 107 - although a specific hardware/circuitry 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shanahan in the manner suggested by Hays because such a comparison may be utilized to determine whether an initially calibrated value agrees with the real-time measurement of the parameter which is being measured or not and can thus determine whether a specific routine should be run to obtain an updated value of the parameter, such as suggested in Hays ¶ 107.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856